Dear Ms. Rosenberg:
We are in receipt of your request for our review and opinion of the proposed amendment to the charter of the City of Franklin, Parish of St. Mary.  The proposed amendment is to Section 2 of the charter, relative to the election of the city council.  The proposed amendment changes the election of the city council from five council members who are all elected at-large to four single member council districts and one at-large council member district.
The City of Franklin has presented the following documentation to your office for our review:
1. A certified copy of Ordinance No. 3001.
  2. An affidavit of publication of Ordinance No. 3001, published in the Franklin Banner-Tribune, a daily newspaper published at Franklin, Louisiana, and having general circulation in the Parish of St. Mary.  The ordinance was published in the May 28th, June 5th and 12th, 2002 issues.
R.S. 33:1181 provides, in pertinent part:
  When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title, desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality,; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion.  If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments.  If, within thirty days after publication, one-tenth of the electors of the municipality protest against any proposed amendment, the Governor shall not approve the amendment protested against until it is submitted to and ratified by a majority of the electors of the municipality at an election held within sixty days after the protest has been made.
    Amendments, when approved by the Governor, shall be recorded at the expense of the municipality, in the office of the Secretary of State and upon the records of the municipal governing body, and, when so recorded, shall have the force and effect of law.
We have reviewed the proposed amendments and are of the opinion that they are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of Title 33. Therefore, we recommend that the Governor approve the proposed amendments, provided no protest has been filed within the thirty day period provided by law.
Trusting that this opinion sufficiently responds to your request, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _________________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: David H. Stiel, III, Esq.
Date Released: July 8, 2002